                Case 2:19-cv-00301-RSL Document 113 Filed 06/08/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                     NO. C19-0301RSL
 9                          Plaintiff,
10
                                                                ORDER GRANTING IN PART
                     v.                                         AMERICAN MARRIAGE
11
                                                                MINISTRIES’ MOTION TO
      MAURICE KING, et al.,                                     COMPEL
12                          Defendants.
13

14

15          This matter comes before the Court on “American Marriage Ministries’ Motion to
16
     Compel Production.” Dkt. # 53.1 Defendant American Marriage Ministries (“AMM”) argues that
17
     plaintiff should be compelled to provide (a) documents sufficient to show its assets and liabilities
18
     from January 1, 2014, to the present as well as the assets and liabilities of related corporate
19

20   entities, (b) documents showing the number of individuals ordained by plaintiff, and (c)

21   documents plaintiff contends demonstrate its loss of income. Having reviewed the memoranda,
22   declarations, and exhibits submitted by the parties, the Court finds as follows:
23

24

25
            1
26            Because this matter can be resolved on the papers submitted, American Marriage Ministries’
     request for oral argument is DENIED.
27
     ORDER GRANTING IN PART AMERICAN
28   MARRIAGE MINISTRIES’ MOTION TO COMPEL - 1
             Case 2:19-cv-00301-RSL Document 113 Filed 06/08/20 Page 2 of 3



 1   A. Requests for Production Nos. 4 and 5
 2          Plaintiff correctly points out that information regarding a corporation’s assets and
 3
     liabilities at a given point in time does not reveal the corporation’s income, expenses, or profits
 4
     during the preceding year. AMM seeks information regarding the assets and liabilities of
 5

 6   plaintiff and its related entities over a period of six years, however. This longitudinal information

 7   will provide a window into the overall health and wealth of plaintiff and its related companies
 8   during the period in which both sides are claiming that the other’s tortious conduct caused
 9
     damage/loss. This information may help prove or disprove the fact of damage on plaintiff’s part
10
     and the amount of damage on AMM’s part.
11
            Plaintiff has not shown that providing the requested information poses an undue burden.
12

13   It shall, therefore, supplement its responses to Requests for Production Nos. 4 and 5.

14   B. Request for Production No. 34
15          Plaintiff has provided the requested information. The motion is therefore denied as moot
16
     with regards to Request for Production No. 34.
17
     C. Request for Production No. 42
18
            Plaintiff has waived any claim for loss of income and therefore states that it has no
19

20   documents responsive to Request for Production No. 42. No further supplementation is required.

21

22   //
23

24
     //
25

26

27
     ORDER GRANTING IN PART AMERICAN
28   MARRIAGE MINISTRIES’ MOTION TO COMPEL - 2
             Case 2:19-cv-00301-RSL Document 113 Filed 06/08/20 Page 3 of 3



 1          For all of the foregoing reasons, AMM’s motion to compel is GRANTED in part.
 2   Plaintiff shall, within twenty-one days of the date of this Order, provide supplemental responses
 3
     to Requests for Production Nos. 4 and 5.
 4

 5

 6          Dated this 8th day of June, 2020.

 7                                              A
                                                Robert S. Lasnik
 8                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IN PART AMERICAN
28   MARRIAGE MINISTRIES’ MOTION TO COMPEL - 3
